Citation Nr: 0945425	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  96-32 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected chronic low back pain with muscle spasm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to December 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
issued by the RO.  The Board remanded the issue for further 
development of the record, in January 2000, April 2002, March 
2005, and May 2007.

In correspondence received in July 2007, the Veteran and his 
wife indicated that the Veteran suffered episodes of bowel 
and/or bladder impairment as a result of the lumbar spine 
disability.  In this regard, the Board notes that associated 
objective neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, diagnostic codes 5235-5243 [note 1] (2009).  As this 
claimed issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring the 
issue of associated bowel and/or bladder impairment to the RO 
for initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

Throughout the entire period of the appeal, the Veteran's low 
back disability was manifested by forward flexion limited to 
no less than 40 degrees with pain throughout.  Forward 
flexion less than 30 degrees; favorable ankylosis of the 
entire thoracolumbar spine; or incapacitating episodes have a 
total duration of at least 4 weeks but less than 6 weeks 
during the past year is not demonstrated by the evidence of 
record.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service-connected chronic low back pain with muscle spasm 
were not met at any time during the period at issue.  38 
U.S.C.A. § 1155 (West 2002 and Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Codes 5293 (before and after September 23, 
2002), 5289, 5292, 5295 (before September 26, 2003) and 5237, 
5243 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in September 2005, December 2006 and May 2007.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the letter sent to the Veteran in May 
2007.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from 
the time the claim is file until VA makes a final decision.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40. The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement. 38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

During the pendency of Veteran's claim, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

   
Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2009)

528
5
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long 
leg braces
100

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.
Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment
38 C.F.R. § 4.71a, Diagnostic Code 5285, prior to September 
26, 2003


528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type)
10
0

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286, prior to September 
26, 2003

528
8
Spine, ankylosis of, dorsal:

Unfavorable
30

Favorable
20
38 C.F.R. § 4.71a, Diagnostic Code 5288, prior to September 
26, 2003

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003

529
1
Spine, limitation of motion of, dorsal:

Severe
10

Moderate
10

Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5281, prior to September 
26, 2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)


5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

Factual Background

In the appealed April 1996 rating decision, the RO denied the 
Veteran's claim for a rating in excess of 20 percent for the 
chronic low back pain with muscle spasm.  

VA and private treatment records document the treatment the 
Veteran received for various disorders, including his lumbar 
spine disability.  In a July 1996 private treatment record, 
the Veteran complained of significant back pain up and down 
the spine, primarily in the low back and thoracic region.  He 
injured his back in Vietnam; reportedly he sustained a 
hyperextension injury when he was thrown into some sand bags 
causing torn ligaments and muscles.  He worked in a somewhat 
crouched position and this seemed to aggravate his pain.  He 
was on no chronic medication other than muscle relaxers and 
non-narcotic analgesics.

Objectively, general examination revealed no pertinent 
deficits.  Neurologically, there was no weakness to specific 
muscle testing.  Sensory examination showed no loss of 
primary or cortical sensory modalities.  Remaining 
neurological examination was unremarkable.  The examiner 
concluded that the Veteran appeared to have chronic thoracic 
and lumbosacral spine pain from his service injury.  The 
examiner conjectured that the Veteran developed scar tissue 
in the ligamentous fibers that was contracting as he got 
older.  The examiner explained that stretching and 
flexibility exercises would be most beneficial to the 
Veteran; however, the examiner cautioned that things could 
get worse before they got better.

A July 1996 VA treatment record noted that an X-ray showed 
small bone spurs at L4-5 of the vertebral body.  X-rays of 
the thoracic spine showed mild degenerative changes.

In a January 1997 private treatment record, the examiner 
noted that the Veteran continued to complain of intermittent 
intense lower back pain with associated muscular spasms.  The 
pain was located primarily in the left paralumbar and buttock 
area.  The Veteran had also developed some discomfort 
intermittently in the thoracic spine and shoulder area.

Objectively, the Veteran had tenderness along the vertebral 
spine in the soft tissue areas.  There was no obvious back 
deformity and he had full range of motion of the back.  
Neurological examination of the lower extremities was normal.  
MRI scan of the thoracic spine showed no structural lesions.  
The examiner remarked that other physicians found that the 
Veteran's chronic pain was related to soft tissue muscular 
and ligament damage due to his service injury.  Recommended 
treatment included physical therapy and oral muscle relaxant 
medication.  

A July 1997 MRI of the lumbosacral spine performed at the VA 
was essentially negative.  

During a November 1997 VA medical examination, the Veteran 
reported that he worked as an electrician.  In pertinent 
part, he complained of lumbar discomfort with persistent, 
continuous and progressive low back pain.  He had arthritis 
in the lumbar spine.  He did not have any problems with 
stiffness; however, he did have some issues with weakness.  A 
special pillow alleviated his pain.  He did not need any type 
of crutches or ambulatory support.  On objective examination, 
the lumbosacral spine had 15 degrees of extension, 90 degrees 
of forward flexion, 40 degrees of lateral bending and 25-30 
degrees of rotation.  There was no point tenderness or step 
off of the bony prominences and no evidence of muscular spasm 
in the lumbar region.  The examiner noted that the Veteran 
moved well without overt evidence of pain in the lumbar 
region and there was no evidence of fixed or postural 
deformity.  The examiner also noted in the prior 12 months, 
two MRI reports were normal and x-rays showed no significant 
evidence of arthrosis.  The Veteran was diagnosed with 
mechanical low back pain with no objective evidence of 
myelopathy, radiculopathy or arthrosis.

A September 1998 Vocational Rehabilitation record, in 
pertinent part, indicated that the Veteran was under a great 
deal of stress due to problems associated with his back.  The 
occupational specialty of the author of that note was not 
disclosed.

A November 2001 VA treatment record the Veteran reported that 
he had a combat related injury to lower back with unstable 
sacroiliac joint and chronic back and lower extremities pain 
with unsteady gait.  He was instructed to avoid lifting heavy 
weights and participating in strenuous physical activity.  

In January 2003, the Social Security Administration 
determined that effective in August 2000, the Veteran was 
disabled due to PTSD and an unspecified "disorder of the 
back".  

A June 2003 VA treatment record documented that the Veteran's 
back was better with Daypro.  

During a July 2003 VA neurological examination, the examiner 
noted the Veteran's history of lumbar spine complaints.  
However, the examiner noted the lack of documentation of any 
objective physical abnormalities related thereto.  The 
Veteran used crutches; but, did not lean heavily on the 
crutches when walking.  He walked with his back slightly 
flexed forward.  He complained that he could not sleep 
because of muscle spasms.  He wore a lumbar corset that 
appeared to be new.  There was no demonstrable muscle atrophy 
and palpation of the muscles revealed firmness in the 
paraspinal muscles throughout the spine.  Range of motion 
testing was not possible because of induced pain on any kind 
of movement.

The examiner concluded the Veteran had chronic pain syndrome; 
however, the examiner explained there was no evidence that 
the chronic pain syndrome was related to any physical 
abnormality.  In this regard, the examiner noted the Veteran 
had undergone adequate testing that showed no particular 
abnormality.  

In an August 2003 hand, thumb and fingers VA examination 
report, the Veteran had 90 degrees of forward flexion sitting 
(60 degrees forward flexion standing) and side bending to the 
right and left in the lumbar spine.  There was a negative 
straight leg raising in the supine position.  He was able to 
heel and toe walk; however, he did use a Gowers' type 
maneuver to rise from a chair.  He did have point tenderness 
of the T6, T7 and T8 levels and had approximately 30 degrees 
of rotary motion to the right and left of the thoracic spine 
which was mildly limited.  An August 2003 x-ray report showed 
mild degenerative joint disease in the mid and lower lumbar 
spine; however MRI was negative.

In a May 2006 VA examination, the Veteran complained of 
chronic neck and lower back pain.  The examiner noted that x-
rays showed mild degenerative joint disease; however, MRI 
reports were essentially negative.  A recent EMG indicated 
nerve conduction velocities of both lower extremities was 
abnormal with respect to right peroneal motor response with 
low amplitude and dispersed but otherwise normal.  The 
Veteran complained that his main problem was paraspinal back 
pain with weakness in his right lower extremity and 
associated with muscle spasms.  He wore a back brace and took 
gabapentin and tramadol.  He did not report any radiation of 
pain down his legs other than difficulty with his right leg 
and a subjective feeling of weakness and an inability to 
walk.  He had occasional spasms and reported he had been a 
disabled electrician since 2001 secondary to back spasms.

Objectively, he had forward flexion to 40 degrees, lateral 
bending to 20 degrees bilaterally and rotation to 30 degrees 
bilaterally with pain throughout range of motion.  He 
ambulated with crutches and appeared to drag his leg; 
however, there was no atrophy in his quadriceps.  He had 
strength with break-away pain secondary to back pain in his 
quadriceps muscles.  Remaining examination was unremarkable.

The examiner commented that based on the imaging studies, 
there was no indication that the Veteran had any degenerative 
disc problems or herniation which would result in muscle 
spasms and weakness of the extremities or loss of joint 
function.  Additionally, range of motion was mainly limited 
by pain; however, range of motion was not further inhibited 
on repetitive testing.  There were no signs of muscular 
atrophy or disuse.  He was diffusely tender along the 
paraspinal musculature throughout his spine and had some 
right paraspinal spasm at the scapular level.

April 2007 x-rays of the thoracic spine showed mild scoliosis 
convex right.  There were mild degenerative changes as 
evidenced by disc space narrowing and marginal osteophye 
formation.  X-rays of the lumbar spine showed mild 
degenerative change without evidence of acute osseous 
abnormality.  VA outpatient treatment records do not reflect 
treatment for any low back complaints through April 2009.  In 
April 2009, a VA treatment record indicated the Veteran was 
diagnosed with spondylosis of the lumbar spine.

Analysis

The Board has reviewed the evidence of record.  In this case, 
a rating in excess of 20 percent is not warranted at any time 
during the appeals period.  Prior to September 26, 2003, to 
warrant a rating in excess of 20 percent, favorable ankylosis 
of the lumbar spine (diagnostic code 5289), severe limitation 
of motion of the lumbar spine (diagnostic code 5292) or 
severe lumbosacral strain (diagnostic code 5295) must have 
been demonstrated.  Such impairment was not documented by the 
evidence of record.  In fact, prior to September 2003, range 
of motion was no more than slight, as described during the 
November 1997 VA medical examination, and no muscle atrophy 
was noted in June 2003.  During an August 2003 VA medical 
examination, range of motion was likewise not described as 
severe.  While the Veteran complained of pain associated with 
the disability at issue, "a finding of functional loss due 
to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40."  Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  
While the veteran subjectively complained of discomfort in 
the extremes of movement, the pathology and objective 
observations of the claimant's behavior do not satisfy the 
requirements for a higher evaluation.  Thus, the Board finds 
that prior to September 2003, 38 C.F.R. §§ 4.40, 4.45, and 
4.59 do not provide a basis for a higher rating.

Beginning September 26, 2003, to warrant a rating in excess 
of 20 percent, forward flexion less than 30 degrees; 
favorable ankylosis of the entire thoracolumbar spine; or 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past year must be 
demonstrated by the evidence of record.  Again, such 
impairment is not documented by the evidence of record.  At 
worst, the Veteran is shown to have forward flexion to 40 
degrees with pain throughout.  Additionally, he has not been 
shown to have any additional limitation following repetitive 
use that would limit forward flexion to 30 degrees or less.  
See DeLuca supra.  For these reasons, a rating in excess of 
20 percent is not warranted at any time during the appeal for 
the Veteran's chronic low back pain with muscle spasm.

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  In any event, the Veteran in this case has been 
assigned a total rating based on individual unemployability 
due to his service-connected disabilities since June 1, 2001.   


ORDER

An evaluation in excess of 20 percent for the service-
connected chronic low back pain with muscle spasm is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


